       Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 1 of 37




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA
_________________________________________
                                                       :
MARINKA PESCHMANN,                                     :
                                                       :       CIVIL ACTION NO.:
Plaintiff,                                             :       1:17-CV-00259-SPB-RAL
                                                       :
        -Against-                                      :       Plaintiff’s Memorandum of Law
                                                       :       in Opposition to Defendant Stephen
STEPHEN QUAYLE, DOUGLAS HAGMANN,                       :       Quayle’s Motion to Dismiss the Action
DOES 1-20,                                             :
                    Defendants.                        :
                                                       :

               PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
                DEFENDANT STEPHEN QUAYLE’S MOTION TO DISMISS
        Plaintiff pro se, Marinka Peschmann (“Plaintiff”), hereby respectfully submits this

memorandum of law in opposition to the motion of Defendant Stephen Quayle (“Quayle”) to

dismiss the Second Amended Complaint (“SAC”) pursuant to Fed. R. Civ. P. 12(b)(6) in

accordance with Dkt. No. 110.

        To conserve the Court’s time, and prevent duplication, her oppositions to both Defendants

are the same, as if they had jointly filed, as was the case when they initially filed their motion to

dismiss in Southern District of New York in October 2016. Here the difference is Defendant

Quayle was not named for the Count of Fraudulent Misrepresentation. Plaintiff’s Opposition is the

standard 25-pages in length. Defendants are lengthier. In addition, the Plaintiff respectfully

requests, in the event, she improperly submitted exhibits for this Court to order her to remedy and

re-file any deficiencies.                              Respectfully submitted,

                                                        /s/Marinka Peschmann________
                                                       Marinka Peschmann, Plaintiff pro se
                                                       PO Box 45094 Port Credit
                                                       Mississauga, Ontario L5G 4S7 Canada
                                                       Email: marinkapm@aol.com,
                                                       Telephone: 646-929-4132,
          Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 2 of 37




                                                    TABLE OF CONTENTS

TABLE OF CONTENTS............................................................................................................……….I

TABLE OF AUTHORITIES...................................................................................................................I

PRELIMINARY STATEMENT................................................................................................................1

LEGAL ARGUMENT ..........................................................................................................................3

I.         Defendant’s Motion to Dismiss Forgot FRCP 9 (b) and Incorrectly Claims SAC Violates
           FRCP Rule 8(a) and is not plausible under Twombly and Iqbal. The Complaint Should
           Not Be Dismissed For Failure To State a Claim When Relief Can Be Granted. A Motion
           to Dismiss Under Rule 12(B)(6) Tests The Legal Feasibility of the Complaint.................3

II.        The Plaintiff Permissibly and Adequately Pleaded Her Causes of Action..........................6

     A. Plaintiff’s Claims Are Not Barred By the First Amendment (Count 1) …………………....7

                      Contrary to Def Motion Actual Malice Is Already Verifiable …………………..11
                      Plaintiff is a Private Citizen and was Not an All Purpose Public Figure ………..14

     B. Fraudulent Misrepresentation (Count 2)…………………………..……..………………..17
     C. Negligent Misrepresentation (Count 3) …………………………………………………...18
     D. Intentional and Negligent Infliction of Emotional Distress Claim (Count 4) …………..…19
     E. Equitable Estoppel (Count 5) …………………………………………………..………….20
     F. Civil Conspiracy (Defendants’ self-admitted “Circle of Trust”) & Aiding and Abetting
        (Count 6 & 7).……………………………………………………………………………...20
     G. Unjust Enrichment (Count 8) ………………………………………………………….…..23
     H. False Light (Count 9)……………………………………………………………………...24

Conclusion.....................................................................................................................................24

Certificate of Service....................................................................................................................26




                                                                        i
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 3 of 37




                                TABLE OF AUTHORITIES


Acme Markets, Inc. v. Dunkirk Ice Cream Co., Feb. Term 2000, No. 1559, 2000 Phila.
Ct. Com. Pl. LEXIS 49 (C.C.P. Phila. Sept. 18, 2000) (Herron, J.) ……………………………21

Agriss v. Roadway Express. Inc., 483 A.2d 456 (Pa. Super. Ct. 1984) …………………………11

Alharbi v. Beck et al, U.S. District Court, District of Massachusetts, No. 14-11550 ……………9

Altoona Clay Products, Inc. v. Dun Bradstreet, Inc., 367 F.2d 625 (3d Cir. 1966)…………..…11

American Future Systems, Inc. v. Better Business Bureau, 923 A.2d 389 (Pa. 2007) …...………7

Anagnost et al v The Mortgage Specialists, Inc. and Gill. No. 216-2016-cv-277 (2017) ……….9

Angelastro v. Prudential- Bache Securities, Inc., 764 F.2d 939, 944 (3d Cir. 1985 ……………..3

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ……………………………………………………...... 3, 4

Bell Atlantic Corp. v. Twombly, 550 U.S. 512, 554, 555 (2007) ………………………3, 4, 21, 22

Bell v. Mayyiew State Hosp., 853 A.2d 1058, 1061 (Pa. Super. Ct. 2005) ……………………8

Bilt-Rite Contractors, Inc. v. The Architectural Studio, 866 A.2d 270, 277 (Pa. 2005) …….18, 19

Bortz v. Noon, 556 Pa. 489, 729 A.2d 555, 561 (1999) ………………………………………....18

Breeden v. Richmond Cmty. Coll., 171 F.R.D. 189, 195 (M.D.N.C. 1997) …………………….4

Brinich v. Jencka, 757 A.2d 388, 397 (Pa. Super. Ct. 2000) ………………………………..…10

Castellani v. Scranton Times (2015) ……………………………….……………………………12

Castro v. United States, 540 U.S. 375, 381-82, 124 S. Ct. 786, 791-92, 157 L. Ed. 2d 778
(2003) ……………………………………………………………………………………………..6

Celle v. Filipino Reporter Enterprises Inc., 209 F.3d 163, 179-180 (2d Cir. 2000) ……….…..…8

Clark v. Caln Twp., No. 09-1551, 1990 WL 99123, at *5 (E.D. Pa. July 11, 1990) ……………20

Clemente v. Espinosa, 749 F. Supp. 672, 677 (E.D. Pa. 1990) (citing Restatement
(Second) of Torts § 570 (1977)) …………………………………………………………………10

Commonwealth ex rel. Pappert v. TAP Pharmaceutical Products, Inc., 868 A.2d 624,
628 (Pa. Cmwlth. 2005) (en banc) 868 A.2d at 629 ……….…………………………….….…23


                                               ii
       Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 4 of 37




Conley v. Gibson, 355 U.S. 41 (1957) ..............................................................................................4

Constantino v. Univ. of Pittsburgh, 766 A.2d 1265, 1270 (Pa. Super. Ct. 2001) …………….10

De Lage Landen Fin. Servs., Inc. v. Rasa Floors, LP, 792 F. Supp. 2d 812, 837
(E.D. Pa. 2011) ………………………………………………………………………………..…17

Devon Robotics v. Deviedma, No. 09-cv-3552 , 2009 U.S. Dist. LEXIS 112077, at *24.…....10

Dimare v. Metlife Insurance Co., 369 Fed. App’x 324, at *329 (3d Cir. 2010) ………………...4

Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003) …………………………………………6

Eigen v. Textron Lycoming Reciprocating Engine Div., 874 A.2d 1179, 1185 (Pa.
Super. Ct. 2005) …………………………………………………………………………………17

Elia v. Erie Ins. Exch., 634 A.2d 657, 660 (Pa. Super. Ct. 1993) ……………………………..17

Eramo v. Rolling Stone LLC et al No. 3:15-cv-00023 U.S. District of Virginia ……………..…..9

Evans v. Phila. Transp. Co., 418 Pa. 567, 574, 212 A.2d 440, 443 (1965)) ………………...….13

Firstrust Bank v. DiDio, March Term 2005, No. 200, 2005 Phila. Ct. Com. Pl. LEXIS 376
(C.C.P. Phila. July 29, 2005) (Jones, J.) ………………………………………...………………22

Fowler v. UPMC Shadyside, 578 F.3d 203, 212 (3d Cir. 2009). …………………………………4

Franklin Prescriptions, Inc. v. New York Times Co., 424 F.3d 336, 342 (3d Cir. 2005) ……….11

Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007) ………………………………....4, 5

Frisk v. News Company, 361 Pa.Super. 536, 523 A.2d 347 (1986) ………………………...…..13

Federal Trade Commission v. World Patent Marketing, Inc. et al, SDFL 1:2017-cv-20848 …18

FTC v Kevin Trudeau et al (2016) Case: 15-3472 ………………………………………….…...20

FTC v Clickbooth.com et al, No. 1:2012cv09087 (N.D. Ill. 2012) ……………………………..20

Fulton Bank, N.A. v. Sandquist, Pa. Superior Court No. 2306 EDA 2016 …………………...19

Gertz v. Robert Welch, Inc., 418 U.S. 323, 342 (1974) ……………………………………14, 16

Gibbs v. Ernst, 647 A.2d 882, 889 (Pa.1994) ……………………………………….………………………………….17, 18




                                                                 iii
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 5 of 37




Grose v. P&G Paper Prods., 866 A.2d 437 (Pa. Super. 2005) ……………….………………..21

Higgs v. Atty. Gen. of the United States, 655 F.3d 333, 339 (3d Cir. 2011) ………………...….6

Hemispherx Biopharma. Inc. v. Asensio, July Term 2000, No. 3970, 2002 Phila. Ct. Com. Pl.
LEXIS 72 (C.C.P. Phila. Feb. 14, 2001) (Sheppard, J.)…………………………………………21

Hoy v. Angelone, 720 A.2d 745 (Pa. 1998) ……………………………………………..........20

Humanitarian Law Project v. United States Dept. of Justice, 352 F.3d 382 ……………...……16

Joseph v. Scranton Times, L.P., 89 A.3d 251, 272 (Pa. Super. Ct. 2014) …………………….…11

Koch v. First Union Corp., May Term 2001, No. 0549, 2002 Phila. Ct. Com. Pl. LEXIS 82,
(C.C.P. Phila. Jan. 10, 2002) (Herron, J.) …………..……………………………………………22

Krajewski v. Gusoff, 53 A.3d 793 (Pa. Super. Ct. 2012) ………………………………………..24

Kurowski v. Burroughs, 994 A.2d 611 (Pa. Super. 2010) ………………………………………13

Kuzel v. Krause, 658 A.2d 856 (Pa. Cmwlth. 1995) ………………………………………….…13

Lewis v. Phila. Newspapers, Inc., 833 A.2d 185, 191 (Pa. Super. Ct. 2003)) …………………..12

Limbach v. City of Philadelphia, 905 A.2d 567, 577 (Pa. Commw. 2006) ………………….….23

Livingston v. Murray, 612 A.2d 443 (Pa. Super. Ct. 1992) …………………………………...10

Maier v. Maretti, 671 A.2d 701,704 (Pa. Super. Ct. 1995)) …………………………………10

Malewicz v. Michael Baker Corp., December Term 2002, No. 1741, 2003 Phila.
Ct. Com. Pl. LEXIS 49 (C.C.P. Phila. Aug. 6, 2003) (Jones, J.) ………………………………..22

Marcone v. Penthouse Intern, Ltd., 577 F. Supp. 318 (E.D. Pa. 1983) ……………………..10, 11

Martin v. Lancaster Battery Co., 606 A.2d 444, 448 (Pa. 1992) …………………………….....18

McCusker v. HIBU PLC et al cv-15-2659 (E.D. N.Y 2016) …………………………………....11

McQueary v The Pennsylvania State University, Docket: 2012-1804, (PA Comm 2016) ……..17

Mellon Bank Corp. v. First Union Real Estate Equity & Mortg. Investments, 951 F.2d 1399,
1409 (3d Cir. 1991) …………………………………………………………………..………….18

Milkovich v. Lorain Journal Co., 497 U.S. 1, 22, 110 S.Ct. 2695, 2708 (1990) …………………7




                                            iv
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 6 of 37




Miller v. Santilli, July Term 2006, No. 1225, 2007 Phila. Ct. Com. Pl. LEXIS 252 (C.C.P.
Phila. Sept. 20, 2007) (Bernstein, J.) …………………………………….…………………...…22

Moore v. Cobb-Nettleton, 889 A.2d 1262, 1267 (Pa. Super. Ct. 2004) ………………………8.

Mzamane v. Winfrey, 693 F.Supp.2d. 442 (E.D. Pa. 2010) ……………………………..……....13

Myers-Macomber Engineers v. M.L.W. Construction Corp., 271 Pa.Super. 484, 414
A.2d 357 (1979) …………………………………………………………………………………23

Neish v. Beaver Newspapers, Inc., 581 A.2d 619, 624 (Pa. Super. 1990), alloc.den.,
593 A.2d 421 (Pa. 1991) ……………………………………………………………………..…24

Norton v. Glenn, 860 A.2d 48 (Pa. 2004) ………………………………………………………....7

Novelty Knitting Mills, Inc. v. Siskind, 500 Pa. 432, 436, 457 A.2d 502, 503-04 (1983) .……....20

Obsidian Fin. Grp., LLC v. Cox, 812 F. Supp. 2d 1220, 1232–34 (D. Or. 2011)………….....…17

Pappert v. TAP Pharm. Prods., Inc., 885 A.2d 1127 (Pa. Commw. 2005) ……………………..23

Parano v. O'Connor, 641 A.2d 607,609 (Pa. Super. Ct. 1994) ………………………………10

Partners Coffee [Co., LLC v. Oceana Servs. & Prods. Co], 700 F. Supp. 2d at [720,] 734
[(W.D. Pa. 2010) ………………………………………………………………………………..18

Pasqualini v. Mortgageit. Inc., 498 F. Supp. 2d 659,671-72 (S.D.N.Y. 2007) ………………....11

Paul v. Davis, 424 U.S. 693, 697, 96 S.Ct. 1155, 1159, 47 L.Ed.2d 405 (1976) ……………….11

Petruska v. Gannon Univ., 462 F.3d 294, 310 (3d Cir. 2006) ………………………………..…18

Phillips v. County of Allegheny, 515 F.3d 224, 2e4 (3d Cir.2008) …………...………………4, 22

Phillips v. Selig, 959 A.2d 420, 437 (Pa. Super. Ct. 2008) …………………………..………….21

Pilchesky v. Gatelli, 12 A.3d 430 (Pa.Super.2011) ………………………………….……….…12

Pinkerton v. United States, 328 U.S. 640, 646-647 1946 ………………………………………22

Planned Parenthood v. American Coalition of Life Activists, 290 F.3d 1058 (9th Cir. 2002) …..16

Price v. Chevrolet Motor Div. of General Motors Corp., 2000 PA Super 410, 765 A.2d 800,
43 U.C.C. Rep. Serv. 2d 593 (2000) ………………………………………………………...…..20

Reedy v. Evanson, 615 F.3d 24 197, 231 (3d Cir. 2010) ………………………………..………19


                                               v
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 7 of 37




Renk v. City of Pittsburgh, 537 Pa. 68, 641 A.2d 289 (1994) ………………………………...…13

Rosenblatt v. Baer, 383 U.S. 75, 86, 86 S.Ct. 669, 676 (1966) ………………………………..21

Rosenblum v. Rosenblum, 320 Pa. 103, 108-09, 181 A. 583, 585 (1935) ……………………....21

Santillo v. Reed, 634 A.2d 264 (Pa. Super. 1993) ………………………………………………24

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) ……………………………………………………3

Sevast v. Kakouras 915 A.2d 1147, 1153 (Pa. 2007) ………………………………………...…24

Shedden v. Anadarko E. & P. Co., L.P, 136 A.3d 485 (Pa. 2016) ……………………………...20

Sprague v. Philadelphia Newspapers, Inc ………………………………………………..…16, 17

State College Area Sch. Dist. v. Royal Bank of Canada, 825 F. Supp. 2d 573, 584
(M.D. Pa. 2011) …………………………………………………………………………………18

Stickney v. Chester County Communications, Ltd., 361 Pa.Super. 166, 522 A.2d 66 (1987) …..13

Strickland v. Univ. of Scranton ………………………………………………………………… 22

Thompson Coal Co. v. Pike Coal Co., ……………………………………………………..……22

Trump v. Tarpley, Case No. 424492V (Md. Cir. Ct. Feb. 1, 2017)…………………..……......…9

Unelko Corp. v. Rooney, 912 F.2d 1049, 1056 (9th Cir.1990) ……………………………….…14

United States v. Rowlee II, 899 F.2d 1275, 1278 (2d Cir. 1990) ………………………….…….16

United States v. Williams, 553 U.S. 285, 298 (2008) …………………………………………...22

Veno v. Meredith, 515 A.2d at 575 ……………………………………………………………...13

Walker v. Grand Cent. Sanitation, Inc., (Pa. Super. Ct. 1993) ………………………………….11

Weaver v. Franklin County, 918 A.2d 194, 202 (Pa.Cmwlth. 2007) …………………………... 21

Weaver v. Lancaster Newspapers, Inc., 926 A.2d 899 (Pa. 2007) …………………...…………12

Williams v. Guzzardi, 875 F.2d 46 (3d Cir. 1989) ……………………………………………....19

Wilson v. Am. Gen. Fin. Inc., Civil Action No.. 10-412 (W.D. Pa. Mar. 12, 2013) ……….……11




                                             vi
        Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 8 of 37




    Federal Rules
    FED. R. CIV. P 12 (b)(6) …………………………………………………………………………3
    FED. R. CIV. P 9 (b) ……………………………………………………………...…………….. 4
    FED. R. CIV. P 8 (a)(2) …………………………………………………………………….….…3
    FED R. CIV. P 12(e) ……………………………………………………………………………...6

    Rules
    42 Pa. C.S. §8343 (b) ……………………………………………………………………………10
    Restatement (Second) of Torts § 652E, comment b and c ………………...……….……………24
    Restatement (Second) of Torts § 552 ……………………………………………………………18
    Restatement (Second) of Torts § 569 ……………………………………………………………….12
    Restatement (Second) of Torts §876 (1979) …………………………………………………….22

    United States Constitution
    First Amendment …………………………………………….…………………….…..…6, 14, 16

    Constitution of Commonwealth of Pennsylvania
    Article 1, Section 7 ………………………………………………………………………...….….7


                                          Other Authorities


•     Kurtis Lee, “Some right-wing media sites under investigation for possible Russia ties,” Los
      Angeles Times, March 21, 2017, http://www.latimes.com/politics/washington/la-na-essential-
      washington-updates-some-right-wing-sites-under-1490115530-htmlstory.html

•     Tom O’Conner, “Alex Jones apologizes [and retracts] for “Pizzagate” Fake News,”
      Newsweek, March 24, 2017, http://www.newsweek.com/alex-jones-apologize-pizzagate-fake-
      news-574025

•     Alan Yuhas, ’Pizzagate' gunman pleads guilty as conspiracy theorist apologizes over case,”
      The Guardian, March 25, 2017, https://www.theguardian.com/us-news/2017/mar/25/comet-
      ping-pong-alex-jones

•     Derek Hawkins, “Sandy Hook hoaxer gets prison time for threatening 6-year-old victim’s
      father,” Washington Post, June 8, 2017, https://www.washingtonpost.com/news/morning-
      mix/wp/2017/06/08/sandy-hook-hoaxer-gets-prison-time-for-threatening-6-year-old-victims-
      father/?utm_term=.b8f52e4a912f;

•     Michael Edison Hayden, “Fake News Story About Chuck Schumer Implodes After Pro-
      Trump Conspiracy Theorists Claim Source Went Dark,” Newsweek, December 13, 2017,
      http://www.newsweek.com/fake-news-story-chuck-schumer-implodes-747384, “We believe
      the individual responsible for forging the document should be prosecuted to the fullest extent
      of the law to prevent other malicious actors from doing the same.”




                                                   vii
      Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 9 of 37




•   Amanda Robb,“Anatomy of a Fake News Scandal: Inside the web of conspiracy theorists,
    Russian operatives, Trump campaigners and Twitter bots who manufactured the 'news' that
    Hillary Clinton ran a pizza-restaurant child-sex ring,” Rolling Stones Magazine, November
    16, 2017, http://www.rollingstone.com/politics/news/pizzagate-anatomy-of-a-fake-news-
    scandal-w511904

•   Tim Mak, “‘Pizzagate’ Gunman Liked Alex Jones: A gunman took a rifle, and apparently a
    bizarre online conspiracy, into a kid-friendly D.C. restaurant Sunday,” The Daily Beast,
    December 4, 2016, https://www.thedailybeast.com/pizzagate-gunman-liked-alex-
    jones?ref=scroll

•   “Former Fox News commentator sentenced to prison for faking CIA ties,” Reuters, July 15,
    2016, https://www.reuters.com/article/us-twenty-first-fox-crime-analyst/former-fox-news-
    commentator-sentenced-to-prison-for-faking-cia-ties-idUSKCN0ZV21Q

•   Rachel Stockman, “Blogger Agrees to Pay Melania Trump ‘Substantial Sum’ to Settle
    ‘Escort’ Lawsuit,” LawNewz.com, February 7, 2017, https://lawandcrime.com/high-
    profile/breaking-melania-trump-settles-escort-lawsuit-with-blogger-for-substantial-sum/

•   “Jurors awards $3million in damages to U-Va. Administrator defamed by Rolling Stone,”
    USA Today, November 7, 2016,
    https://www.usatoday.com/story/news/nation/2016/11/07/jurors-weigh-damages-rolling-
    stone-defamation-trial/93416190/

•   “Judge adds $5M to Mike McQueary's $7M verdict against Penn State,” November 30, 2016,
    Associated Press, http://www.chicagotribune.com/sports/college/ct-penn-state-abuse-spt-
    20161130-story.html

•   Aaron Keller, “Record $274 Million Verdict Awarded Against Talk Show Host After Radio
    Rants,” September 29, 2017, LawandCrime.com, https://lawandcrime.com/high-
    profile/record-274-million-verdict-awarded-against-talk-show-host-after-online-rants/

•   Jon Levine, “Houston Chronicle Retracts 8 Stories After Fraud Investigation: ‘We Apologize
    to Our Readers:’ “This investigation points to an egregious breach of that trust that is an
    offense to readers and journalists alike,” says executive editor Nancy Barnes,” The Wrap,
    November 9, 2018, https://www.thewrap.com/houston-chronicle-retracts-8-stories-after-fraud-
    investigation-we-apologize-to-our-readers/

•   David Wood, “Following investigation, Houston Chronicle retracts eight stories: Action
    follows external review of former staff reporter accused of fabricating sources,” Houston
    Chronicle, November 8, 2018, https://www.houstonchronicle.com/local/article/Following-
    investigation-Houston-Chronicle-13375132.php

•   Steve Gorman, “Bundy follower gets 68 years for role in armed Nevada standoff,” Reuters,
    July 26, 2017, https://www.reuters.com/article/us-nevada-militia-idUSKBN1AB2XF


                                               viii
      Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 10 of 37




•   Guillermo Contreras, “Bond appeal denied for conspiracy theorist accused of harassing
    grieving Sutherland Springs,” MySanAntonio Express News, June 26, 2018,
    https://www.mysanantonio.com/. “In denying the request for bond, Judge Garcia said Ussery
    is free to believe any conspiracy theory he chooses, but “he is not free to disturb the peace and
    tranquility of Sutherland Springs.”

•   John Haltiwanger, “FBI director shoots down mail bomber conspiracy theories: 'These are not
    hoax devices,”Business Insider, October 26, 2018, https://nordic.businessinsider.com/fbi-
    director-mail-bomber-conspiracy-theories-not-hoax-devices-2018-10/. “FBI Director
    Christopher Wray shot down "false flag" conspiracy theories about a series of attempted mail
    bombings of high-profile Democrats and other public figures this week.”

•   Jane Coaston and Andrew Prokop, “Jerome Corsi, the conspiracy theorist now entangled in
    the Mueller investigation, explained: What ties WikiLeaks, Jerome Corsi, and Roger Stone
    together? Mueller’s team is trying to find out,” Vox, Nov 28, 2018,
    https://www.vox.com/policy-and-politics/2018/11/28/18112717/jerome-corsi-mueller-roger-
    stone-donald-trump-wikileaks

•   “Annapolis Shooting Suspect Wanted to ‘Kill Every Person’ in Newsroom, Letter States,”
    New York Times, July 2, 2018, https://www.nytimes.com/2018/07/02/us/annapolis-shooting-
    woman-harassed.html

•   Jason Wilson, “The far right: Doxxing, assault, death threats: the new dangers facing US
    journalists covering extremism: As violent street protests between the far right and anti-
    fascists become standard fare, rightwingers see the press as a threat – and aren’t shy to act on
    it,” The Guardian, June 14, 2018, https://www.theguardian.com/world/2018/jun/14/doxxing-
    assault-death-threats-the-new-dangers-facing-us-journalists-covering-extremism

•   Nikki Battiste, “Man charged with making death threats against journalists over Trump
    editorials,” CBS News, August 30, 2018, https://www.cbsnews.com/news/robert-chain-
    charged-death-threats-boston-globe-journalists-editorials/

•   Adam B. Ellick and Adam Westbrook, “Operation Infektion: Russian Disinformation: From
    Cold War to Kanye,” New York Times, Opinion Video Series, November 12, 2018,
    https://www.nytimes.com/2018/11/12/opinion/russia-meddling-disinformation-fake-news-
    elections.html “WATCH: This is a three-part film series. ..Russia’s meddling in the United
    States’ elections is not a hoax. It’s the culmination of Moscow’s decades-long campaign to
    tear the West apart. “Operation InfeKtion” reveals the ways in which one of the Soviets’
    central tactics — the promulgation of lies about America — continues today, from Pizzagate
    to George Soros conspiracies.”

•   Kelly Weill, “How YouTube Pulled These Men Down a Vortex of Far-Right Hate: The
    algorithm that keeps people watching more and more videos has a dark side: It’s being used to
    radicalize young people.” The Daily Beast, December 17, 2018,


                                                  ix
      Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 11 of 37




    https://www.thedailybeast.com/how-youtube-pulled-these-men-down-a-vortex-of-far-right-
    hate. “On Dec. 4, 2016, Edgar Welch fired an AR-15 rifle in a popular Washington, D.C.
    pizza restaurant. Welch believed Democrats were conducting child sex-trafficking through the
    pizzeria basement, a conspiracy theory called “Pizzagate.”

    Like many modern conspiracy theories, Pizzagate proliferated on YouTube and those videos
    appeared to influence Welch, who sent them to others. Three days before the shooting, Welch
    texted a friend about the conspiracy. "Watch 'PIZZAGATE: The bigger Picture' on
    YouTube,” he wrote. Other YouTube-fed conspiracy theories have similarly resulted in
    threats of gun violence. A man who was heavily involved in conspiracy theory communities
    on YouTube allegedly threatened a massacre at YouTube headquarters this summer, after he
    came to believe a different conspiracy theory about video censorship.”

    Note: Defendants also falsely, and dangerously claim Plaintiff is a part of an operation to
    censor them (SAC § 350, 358, 363).

•   Laignee Barron, “The U.S. Has Been Named as One of the Deadliest Places in the World for
    Journalists,” Time Magazine, December 19, 2018, http://time.com/5483773/us-deadliest-
    countries-journalists-deaths-
    2018/?utm_medium=social&utm_source=twitter.com&utm_campaign=time&xid=time_social
    flow_twitter

•   David A. Anderson, Is Libel Law Worth Reforming?, 140 U. PA. L. Rev. 487, 490 (1991)

•   Burton v. Bojazi, April Term 2005, No. 03551, 2005 Phila. Ct. Com. Pl. LEXIS 284, 75
    Pa. D. & C. 4th 403 (C.C.P. Phila. June 17, 2005) (Abramson, J.)

•   “Spiegel to file criminal complaint against cheating reporter [who reportedly made up stories ,
    sources, and raised donations purportedly for orphaned Syrian children living in Turkey]”
    AFP, December 23, 2018, https://www.france24.com/en/20181223-spiegel-file-criminal-
    complaint-against-cheating-reporter




                                                  x
    Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 12 of 37




                                     Preliminary Statement

       As leading alternative media stars, Defendants Stephen Quayle (“Quayle”) and Douglas

Hagmann (“Hagmann”) (collectively “Defendants”) appear as long-time trusted experts on Alex

Jones Infowars.com. Hagmann’s popular talk radio show The Hagmann and Hagmann Report

(“H&H Report”), where Quayle regularly appears, has an impressive U.S. and international

reach, rivaling mainstream press outlets. By their accounts, in well over 70 countries. 1 Hagmann

claimed on “one platform alone,” H&H Report was downloaded “some 70 million” times in one

year.” 2 These platforms include BlogTalkRadio, YouTube, SoundCloud.com, ITunes, and Global

Star Network. Defendants, public figures, publish and appear virtually daily in the media. Quayle

has appeared on televangelist’s The Jim Bakker Show.

       Defendants are purported investigative journalists, private investigators, experts, authors,

and Christian watchmen. They claim they have high-level government and financial “insider”

“sources,” and provide the news the “corrupt” mainstream press will not. Together, and

separately, they have disseminated fear-based conspiracies as real “news;” have date-set

imminent claims of marital law that come and go; and scared people into believing an economic

collapses will happen any day for years. It is not a fluke that Quayle, a rarely admitted

businessman, induces interstate and international commerce of precious metals, doomsday gear

etc. they sell on H&H Report (SAC§ Exhibit18 § line 1299)–induced by their “news.” 3

       Hagmann’s “news,” (Quayle echo chambered), and purported New York Police


1
  Accompanying and attached to this Opposition the Plaintiff has submitted a sworn declaration
(“Plaintiff decl”) dated December 31, 2018 with 93 marked exhibits, and three declarations. The
present pleadings consist of the Plaintiff’s Second Amended Complaint (“SAC”) filed on
October 1, 2018, attached to the Opposition as exhibits and incorporated therein.
2
  See: “The Doug Hagmann Show, BTR, November 15, 2017, Timestamp: [25:32],
http://www.blogtalkradio.com/the-doug-hagmann-radio-show/2017/11/14/criminality-of-the-
communist-progressives-censorship-of-the-truth-seekers
3
  Plaintiff decl § ex 1-2 (Quayle’s description. Excerpts from Hagmann’s P.I. book (Sac § 7)

                                                 1
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 13 of 37




Department (NYPD) “source” made history. In part, as Rolling Stone Magazine reported in

November 2017, Hagmann, among other individuals, in Defendants’ self admitted conspiracy,

they call their “Circle of Trust,” 4 inspired a North Carolina man into believing Hillary Clinton

was running a child sex trafficking ring in a basement of a D.C. pizzeria with no basement. Mr.

Edgar Maddison Welsh showed up at a D.C. pizzeria with a loaded AK-15 to “self investigate”;

fired off shots, and is now in prison. Thankfully, no one was killed. (SAC § Exhibit 31)

       Indeed. Defendants are sincere sounding, dangerous liars. Their “news” can be

categorically false, distortions of reality, and like screaming “fire” in a crowded theater.

       This is why it is, and was, so damaging and dangerous when they defamed, and incited

violence against the Plaintiff after she had corrected some of their false allegations made against

U.S. government agencies she had been assigned to report—that according to a U.S. Intelligence

Community’s Report falls under Russian propaganda. (SAC § 325) History repeated itself.

       From the get-go to its conclusion Defendants’ Motion to Dismiss (“Def Motion”) is

based upon false narratives, omissions, and distortions of the pleadings that are not in SAC

because they are not true. While Def Motion mischaracterizes SAC as being about “playground-

like name calling,” “non –actionable” “hyperbole,” and “opinion” (§ p.2, 4, 16 ), in reality,

Defendants’ trusting audiences show the opposite is true, given they buy precious metals,

doomsday gear, books, etc., from them (Defendants keep selling), send them “tithes” and

donations (or Defendants would stop seeking them), and some have showed up with guns who

have acted on their non-hyperbolic statements and “news.” (SAC § 108, 115, 336, 343, 413)

       It appears the Defendants have confused this Court proceeding as one of their alternative

4
 To avoid repetition, references herein to Defendants’ self admitted conspiracy (“Circle of
Trust”), also known as “inner circle” or “remnant,” includes individuals who are presently in it,
and/or were previously a part of it. See, Plaintiff decl § ex 77 where Quayle talks about his
Russian friends.

                                                  2
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 14 of 37




media appearances, where anyone can pretend to be anything, and publish damaging and

dangerous falsehoods with no accountability unless injured parties like the Plaintiff file a lawsuit.

        Verifiable facts vs. provable falsities; journalism vs. pretend journalism; free speech vs.

unprotected speech and a matter of law; and the weaponization of the Internet. This is this

lawsuit in a nutshell. This lawsuit seeks to utilize the justice system to recompense the Plaintiff,

clear her name, and attempt to begin to restore some honesty and integrity in the alternative

media which is wrecking havoc, not just on the Plaintiff, but upon innocent U.S. citizens.

                                           LEGAL ARUGMENT

I. A MOTION TO DISMISS UNDER RULE 12(B) (6) TESTS THE LEGAL FEASIBILITY AND
SUFFICIENCY OF THE PLEADINGS—FRCP RULES 8 AND 9 (B), TWOMBLY & IQBAL

        The focus in ruling on a Motion to Dismiss is not on resolving the merits of the dispute.

The Court must accept as true all allegations set out in the Complaint, and view all reasonable

factual inferences in the light most favorable to the non-moving party. Angelastro v. Prudential-

Bache Securities, Inc., 764 F.2d 939, 944 (3d Cir. 1985). A claim will not be dismissed pursuant

to Fed. R. Civ. P. 12(b)(6) so long as it alleges “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007). “The

issue is not whether a plaintiff will ultimately prevail but whether [it] is entitled to offer evidence

to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). A motion to dismiss should

be granted only if the complaint is unable to articulate “enough facts to state a claim to relief that

is plausible on its face.”Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also

Ashcroft v. Iqbal, 556 U.S. 662 (2009). If the complaint contains sufficient “factual content” to

allow “the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged,” the plaintiff has met its burden of stating a claim with “facial plausibility.” Iqbal, 556

U.S. at 678. In considering such a motion, federal courts require notice pleading. Rule 8(a)(2)


                                                   3
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 15 of 37




provides that a complaint only needs to include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 512, 554,

555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Def Motion (§ p.14) incorrectly

claims SAC violates Rule 8(a) and is not plausible under Twombly and Iqbal.

    As the [U.S. Supreme] Court held in Twombly [citation omitted], the pleading standard
    Rule 8 announces does not require “detailed factual allegations,” but it demands more than
    an unadorned, the-defendant-unlawfully-harmed-me accusation. [Citation omitted]. A
    pleading that offers “labels and conclusions” or “a formulaic recitation of the elements of a
    cause of action will not do [citation omitted].” Nor does a complaint suffice if it tenders
    “naked assertion[s]” devoid of “further factual enhancement.” 129 S. Ct. at 1949.

       A complaint must do more than allege a plaintiff’s entitlement to relief, it must “show”

such an entitlement with its facts. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir.

2009) (citing Phillips v. County of Allegheny, 515 F.3d 224, 234-35 (3d Cir. 2008)).

    This Court may not dismiss a Complaint because it appears unlikely or improbable that
    Plaintiff can prove the facts alleged or will ultimately prevail on the merits. Twombly v Bell
    Atlantic Corp, 550 U.S. at 563 n.8. Instead, this Court must ask whether the facts alleged
    raise a reasonable expectation that discovery will reveal evidence of the necessary elements.
    Twombly v Bell Atlantic Corp, 550 U.S. at 556. Generally speaking, a Complaint that
    provides adequate facts to establish “how, when, and where” will survive a Motion to
    Dismiss. Fowler v. UPMC Shadyside, 578 F.3d 203, 212 (3d Cir. 2009).

    “Federal Rule of Civil Procedure 9(b) requires plaintiffs to plead claims of fraud or
    mistake with particularity.” As courts typically look to the “circumstances constituting
    fraud,” factors such as “time, place, contents of the false representation, the person making
    it, and what was obtained from it must be stated with specificity.” This is a sensible
    formulation for affirmative misrepresentations because they “are discrete, observable
    events which can be particularized.” 5 Just because a claim is not technically referred to as
    “fraud” does not mean it is automatically exempt from the heightened standard. 6

    Further, the Third Circuit has held that to satisfy Rule 9(b), [as is required here], a plaintiff
    must “state the circumstances of the alleged fraud with sufficient particularity to place a
    defendant on notice of the ‘precise misconduct with which [it is] charged.’” Dimare v.
    Metlife Insurance Co., 369 Fed. App’x 324, at *329 (3d Cir. 2010) (quoting Frederico v.
    Home Depot, 507 F.3d 188, 200 (3d Cir. 2007) (alteration in original).
5
  135. Breeden v. Richmond Cmty. Coll., 171 F.R.D. 189, 195 (M.D.N.C. 1997) (“An affirmative
misrepresentation involves a specific statement made at a specific place and time and involves
specific persons.”).
6
  See Fairman, supra note 100, at 1005 (“[I]f the claim is ‘fraud-like,’ specificity is required.”).

                                                  4
      Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 16 of 37




        No discovery has taken place. Thereby, Defendants’ factual allegations must play no role.

 Moreover, such ‘facts’ are mere untested, allegations. Defendants received fair notice and know

 what has been alleged. Because the pleadings provide fair notice, there is no basis for a dismissal.

        The SAC contains Defendants’ defamatory and per se defamatory statements against the

 Plaintiff, the statements where Defendants bullied, intimidated and incited violence against her

 (SAC § 151, 348 ), and identifies whether Defendants’ made these pre-planned, intentional false

 statements of facts in written form (libel) in Defendants’ Feb 10, 2015 Joint Statement, or in

 spoken form (slander) on the H&H Report and the motive (SAC§ 120, 150, 207, 336-338, 445).

        Plaintiff also included a list of statements which enumerate and delineate the libel per se

 from the slander per se (SAC §380-383). This was done as a convenience, and does not limit the

 factual assertions in SAC. A brief summary of this case which Def Motion needs this Court to

 pretend does not exist is at SAC § 118-120. A review of the entire SAC demonstrates that SAC

 meets the requirements under the Federal Rules and contains a detailed factual account of

 Defendants’ ongoing tortious practices. SAC provides the motivation as to why Defendants

 caused this injury against her which establishes their liability, thus relief can be granted. Quayle

 has confirmed this, in part, when he published a precious metals “buy-back program” since this

 Action was filed. Indeed. Defendants’ “sources” were fraudulent. (SAC § 150, 337-338).

      Def Motion makes stuff up, distorts, omits, misleads, cherry picks, and claims Plaintiff

 admitted to things she did not admit to and misrepresents her pleadings. For e.g.,

(1)   Def Motion mocks and condemns Plaintiff for SAC’s length (§ p. 2). In reality, SAC is
      lengthy, in part, as Defendants are prolific, serial defamers and Alex Jones, and other
      individuals injected themselves in this matter since this case was filed in 2015--to the
      Plaintiff’s horror. (SAC § 277, 301, 337) They will not stop without judicial intervention.
      Further, she has been notifying Counsel all along. To feign surprise or outrage is absurd.
(2)   Def Motion claims (§ p 31) Plaintiff “struck back yet again with a 31-page single-spaced
      diatribe against Defendants on her website, which she fails to mention in her Complaint—”
      False. Her retraction and demand notice is cited (See, SAC § 259, Plaintiff decl § ex 47).

                                                   5
        Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 17 of 37




(3)      Def Motion § p. 1, 2 misrepresents why Plaintiff was ordered to amend; and disregarded
         what was said during our 8/9/18 conference call with the Honorable Susan Baxter, prior to
         Judge Baxter’s Order § (Dkt. 99) (Def Motion § p.25).
(4)      Def Motion § p 5 fraudulently misrepresents and omits how Plaintiff’s article and
         disclaimer/updates, in reality, really ends. See, Plaintiff decl § ex § 56-57
(5)      Def Motion needs this Court to also ignore the spoliation and removal of evidence. Further,
         since filing SAC Defendants have removed yet another website with relevant evidence—
         the opposite of what innocent people do. (SAC § 368-378, Plaintiff decl § ex 5-8)

        On one hand Defendants claimed deficiencies in “Plaintiff’s “difficult to decipher”

 pleadings (for e.g. § p 12), on the other hand they failed to make any good faith attempts

 regarding curing them. They did not specify any statement(s) that they consider to be defective,

 and did not file a motion for a more definitive statement pursuant to Fed R. Civ. Proc. 12(e).

        For expediency sake, to not burden the Court, the Plaintiff expressly rejects each claim,

 misrepresentation, falsity, false motive, and distortion of the pleadings in Def Motion.

 II. PLAINTIFF PERMISSIBLY AND ADEQUATELY PLEADED HER CAUSES OF ACTION

           Defendants offer several arguments contending Plaintiff failed to state a claim.

 Defendants are wrong, and their motion fails on its merits. Plaintiff, in general, and specifically,

 has addressed this in SAC, and does not desire to burden the Court with a repetition of those

 arguments. Thus, she is incorporating them herein, and summarizing the applicable principles. In

 addition this Court may determine additional Counts are applicable.

      [I]t is well settled that this Court must construe a pro se litigant’s pleadings liberally. See
      Higgs v. Atty. Gen. of the United States, 655 F.3d 333, 339 (3d Cir. 2011) (“The obligation
      to liberally construe a pro se litigant’s pleadings is well-established.”) (citing cases). See
      also: Castro v. United States, 540 U.S. 375, 381-82, 124 S. Ct. 786, 791-92, 157 L. Ed. 2d
      778 (2003) (internal citations omitted); and Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir.
      2003) (noting that courts must liberally construe pro se filings and “apply the applicable
      law, irrespective of whether the pro se litigant has mentioned it by name”).

A. PLAINTIFF’S CLAIMS ARE NOT BARRED BY THE FIRST AMENDMENT (COUNT I)




                                                     6
       Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 18 of 37




     Attorneys predictably argue their client’s remarks are never defamatory and file motions to

dismiss when no discovery has taken place, and freedom of speech is not the freedom to defame

or to defraud or incite violence. Here in this case, it was not lawful for Defendants to have

exploited Plaintiff, per se defamed, incited violence against her when she would not be complicit

in any potential funny business or aid and abet it. (SAC § 95-102, 118-120, 224-239, 265).

Moreover, without defamation law, public discourse “would have no necessary anchor in truth.”

David A. Anderson, Is Libel Law Worth Reforming?, 140 U. PA. L. Rev. 487, 490 (1991).

    Pennsylvania’s Constitution relegates free speech to a less-prominent position in Article
    1, Section 7, and even then cautions the free speaker that he or she shall be “responsible
    for the abuse of that liberty.” Thus, Pennsylvania law closely guards the ability of a
    person whose reputation has been injured by defamatory statements to obtain redress for
    such injury. In American Future Systems v. Better Business Bureau, 592 Pa. 66, 923 A.2d
    389 (2007), the Court explained that the Pennsylvania Constitution “places reputational
    interests on the highest plane, that is, on the same level as those pertaining to life, liberty,
    and property.” Id. at 77 n.7, 923 A.2d at 395 n.7; see Pa. Const. art. I § 1 (“All men have
    certain inherent and indefeasible rights, among which are those of enjoying and defending
    reputation.”); id. § 11 (“[E]very man for an injury done him in his reputation shall have
    remedy by due course of law.”); Norton v. Glenn, 580 Pa. 212, 22526, 860 A.2d 48, 56
    (2004) (“The right of a man to the protection of his own reputation from unjustified
    invasion and wrongful hurt reflects no more than our basic concept of the essential
    dignity and worth of every human being,” (quoting Milkovich v. Lorain Journal Co., 497
    U.S. 1, 22, 110 S.Ct. 2695, 2708 (1990))). See also Rosenblatt v. Baer, 383 U.S. 75, 86,
    86 S.Ct. 669, 676 (1966) (recognizing that “[s]ociety has a pervasive and strong interest
    in preventing and redressing attacks upon reputation”).

    This interest has urgently escalated given (1) the rise of the Internet, the alternative media, and

social media; (2) the ongoing inquires into the alternative media post the 2016 Presidential

Election and the Russia probes; 7 (3) harmful real world consequences of fake news; (4) coupled

by criminal prosecutions of individuals who have acted upon false information they believed to

be true published, disseminated, and/or echo chambered online by individuals like, and including




7
 Dkt. No. 66-68. Plaintiff notified SDNY when Hagmann acknowledged he and others in
Defendants’ Circle of Trust are among media outlets in the Russia probes.

                                                     7
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 19 of 37




Defendants and others in their Circle of Trust. 8

    The Plaintiff alleged the Defendant intentionally, willfully and with actual malice, told false,

and heinous statements regarding her to irreparably harm her reputation for the rest of her life

which damaged her personally and professionally, to deter third persons from associating or

dealing with her. Moore v. Cobb-Nettleton, 889 A.2d 1262, 1267 (Pa. Super. Ct. 2004)

(quoting Elia v. Erie Ins. Exch., 634 A.2d 657, 660 (Pa. Super. Ct. 1993)). The statements are

not privileged, and were made without prior authorization upon which their trusting, loyal and

Christian Conservative audiences would believe, resulting in both actual monetary damage (“the

loss of something having economic or pecuniary value”) and an injury that “impugns the basic

integrity or creditworthiness of a business.” Celle v. Filipino Reporter Enterprises Inc., 209 F.3d

163, 179-180 (2d Cir. 2000). See also, Bell v. Mayyiew State Hosp., 853 A.2d 1058, 1061 (Pa.

Super. Ct. 2005). Thus, no immunity exists. The jury can award damages.

       Def Motions recklessly attempts to redefine journalism and claims “Plaintiff Strikes First

Blood,” “threw the first punch,” in a “war of words,” using typical inflammatory language they

use in the alternative media (§ p. 7, 21). Plaintiff did not provoke anyone. She was assigned their

false NSA targeting allegation—at Hagmann’s request (SAC§ 35). She did not seek it or them

out. Defendants failed to co-opt her into their Circle of Trust and had months to retract and

apologize. They did not. Hagmann continued to peddle their false NSA allegation as if it were

true, among other falsities like “news” from Defendants’ fraudulent “sources” (SAC § 72, 172,

263, 301-331). Both continue to defame and intimidate her. 9 Moreover, contrary to Def Motion,



8
  See, “Sandy Hook hoaxer gets prison time for threatening 6-year-old victim’s father,”
Washington Post, June 8, 2017. See also, for e.g., Plaintiff decl § ex 72
9
  Plaintiff decl § ex 78-83, 85-86. See also: Jon Levine, “Houston Chronicle Retracts 8 Stories
After Fraud Investigation: ‘We Apologize to Our Readers:’ “This investigation points to an
egregious breach of that trust that is an offense to readers and journalists alike,” says executive

                                                    8
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 20 of 37




Defendants are staunch advocates of defamation lawsuits—if they file them and/or individuals

like Sheriff Joe Arpaio file them. (Plaintiff decl.§ ex 10-14 ) Thus, Def Motion is folly.

       Even if any of Def Motions’ claims were true and in context, and they are not, they

would be irrelevant. Unsurprisingly, Defendants are essentially arguing that journalists,

(everyone, really), should look the other way, be complicit, ignore Defendants verifiable history

of fear-porn-for profit-conspiracy-peddling disguised as “news,” and fraudulent sources for who

they are—fraudulent, and thereby be culpable and exposed to potential liability of their

wrongdoing. Defendants’ arguments fail, but are not surprising. Most importantly, their

arguments fail as a matter of law. The true context here is Plaintiff is morally, ethically and

legally obligated to correct false allegations and update her reporting. See generally Alharbi v.

Beck et al, MA Cir. No. 14-11550 (settled), Eramo v. Rolling Stone LLC et al, VA Cir. No. 3:15-

cv-00023 U.S. (jury found defendants guilty of defamation with actual malice, awarded $3

million.); Trump v. Tarpley, Case No. 424492V (Md. Cir. Ct. Feb. 1, 2017) (settled with a

blogger); and Anagnost et al v The Mortgage Specialists, Inc. and Gill. No. 216-2016-cv-277,

NH Cir. 2017 ($272 million jury award against a talk radio host).

   Indeed. The mainstream and alternative media must conduct themselves lawfully. In all

cases, defendants’ motions to dismiss were denied. Here, it should be the same. Without

contrition, Defendants continue to demand she be complicit in their tortious online conduct. 10

   In Pennsylvania a claim for slander per se requires a defamatory statement, published by

the defendant, applicable to the plaintiff, understood by the recipient to be defamatory, and

imputing “(1) criminal offense, (2) loathsome disease, (3) business misconduct, or (4)


editor Nancy Barnes,” The Wrap, November 9, 2018, https://www.thewrap.com/houston-
chronicle-retracts-8-stories-after-fraud-investigation-we-apologize-to-our-readers/,
10
   “Pizzagate' gunman pleads guilty as conspiracy theorist [Alex Jones] apologizes over case,”
The Guardian, March 25, 2017.

                                                  9
    Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 21 of 37




serious sexual misconduct.” Clemente v. Espinosa, 749 F. Supp. 672, 677 (E.D. Pa. 1990);

and Brinich v. Jencka, 757 A.2d 388, 397 (Pa. Super. Ct. 2000). In addition,

  In Pennsylvania "[a] communication is ... defamatory if it ascribes to another conduct,
  character or a condition that would adversely affect his fitness for the proper conduct of his
  proper business, trade or profession." Constantino v. Univ. of Pittsburgh, 766 A.2d 1265,
  1270 (Pa. Super. Ct. 2001) (quoting Maier v. Maretti, 671 A.2d 701,704 (Pa. Super. Ct.
  1995)). In determining whether a communication is defamatory, the Court "must consider
  the effect the statement would fairly produce, or the impression it would naturally
  engender, in the minds of the average persons among whom it is intended to circulate."
  Maier, 671 A.2d at 704 (citation omitted). Judges and juries must give the words contained
  in the communication "the same significance that other people are likely to attribute to
  them." Id. (citing Livingston v. Murray, 612 A.2d 443 (Pa. Super. Ct. 1992)). The "nature
  of the audience" to whom the communication is directed is a "critical factor" in
  determining whether the communication is capable of defamatory meaning. Maier, 671
  A.2d at 704 (citations omitted). While "personal annoyance and embarrassment ... are not
  the sorts of injury that will support a defamation claim," Parano v. O'Connor, 641 A.2d
  607,609 (Pa. Super. Ct. 1994) (citation omitted), "no demonstration of any actual harm to
  reputation is necessary." Devon Robotics v. Deviedma, No. 09-cv-3552, 2009 U.S. Dist.
  LEXIS 112077, at *24 (citing Marcone v. Penthouse Int'l Magazine for Men, 754 F.2d
  1072, 1081 (3d Cir. 1985)). (Plaintiff emphasis)

       Plaintiff’s pleadings repeatedly refer to Defendants’ trusting Christian, Conservative

audience—the “intended” audience, as do Defendants. See ,for e.g., SAC § 73, 89, 99, 115, 120,

135, 140, 155, 159, 189, 309, 311. It cannot be overstated how millions of people literally

believe Defendants’ are reporting the real “news,” thereby, believed each and every defamatory

statement concerning the Plaintiff including when they twisted Bible scripture, claimed she

“sleeps with the devil,” and their Satanic talk (SAC §159) (Plaintiff decl. § ex.3, 73, 77, 79).

     Def Motion must also be denied so Defendants may comply with 42 Pa. C.S. §8343 (b)

(SAC § 387). As Plaintiff’s pleadings repeatedly state, they provided no proof of their claims as

none exists—they are “impossible to be true,” thus were made with actual malice. While Def

Motions takes the pleadings out of context for obvious reasons, following is an e.g. of the true

context. Defendants’ had claimed Plaintiff had committed crimes (threats, intimidation, stalking,

harassment) against them and their families (SAC §136, 146, 380). These actionable, non-


                                                 10
    Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 22 of 37




hyperbolic statements are impossible to be true. She has never been to Montana or Erie..

  In Marcone v. Penthouse Intern, Ltd., (E.D.Pa. 1983), 577 F. Supp. 318 (E.D. Pa. 1983),
  As… the Court stated in its earlier Memorandum, 533 F. Supp. at 358, 361, the
  defamatory statements at issue impute to the plaintiff the commission of an indictable
  crime, and they are therefore actionable as libel per se and do not require proof of special
  harm, that is, harm of a pecuniary nature. See, Paul v. Davis, 424 U.S. 693, 697, 96 S.Ct.
  1155, 1159, 47 L.Ed.2d 405 (1976) ("Imputing criminal behavior to an individual is
  generally considered defamatory per se, and actionable without proof of special
  damages."); and Altoonas Clay Products, Inc. v. Dun Bradstreet, Inc., 367 F.2d 625, 628
  (3d Cir. 1966) (reserving the question whether all libels are actionable per se in PA).

       In McCusker v. HIBU PLC et al cv-15-2659 (E.D. N.Y 2016), in an order denying

defendants’ motion to dismiss (citing Pennsylvania and New York case law), quotes, in part,
    Pasqualini v. Mortgageit. Inc., 498 F. Supp. 2d 659,671-72 (S.D.N.Y. 2007) (sustaining
    Plaintiffs defamation claim in response to a motion to dismiss where an email sent
    regarding Plaintiff’s termination described her as "disloyal and incompetent"); see also
    Agriss v. Roadway Express. Inc., 483 A.2d 456 (Pa. Super. Ct. 1984) (finding statement
    published to employee's supervisor and co-workers concerning plaintiffs opening of
    company mail to be defamatory because it implied plaintiff had committed a crime).

       In addition, Wilson v. Am. Gen. Fin. Inc., Civil Action No.. 10-412 (W.D. Pa. Mar. 12,

 2013) determined, “A publication imputing unworthiness of credit is libelous.” Altoona Clay

 Prods., Inc. v. Dun & Bradstreet, Inc., 367 F.2d 625, 630-31 (3d Cir. 1966)…Words

 recognized as injurious on their face are actionable per se.

Actual Malice Is Already Verifiable

 [R]recent cases have permitted presumed damages in cases where actual malice was present.
 In Franklin Prescriptions, Inc. v. New York Times Co., 424 F.3d 336, 342 (3d Cir. 2005), the
 Third Circuit stated that “[a]lthough Walker v. Grand Cent. Sanitation, Inc., (Pa. Super. Ct.
 1993) appears generally to foreclose presumed damages under Pennsylvania law, it is not
 entirely clear whether presumed damages remain available where the plaintiff proves actual
 malice… “The jury charge, while omitting the term "defamation per se," made clear that
 Franklin Prescriptions was not required to prove financial harm. The jury charge was explicit
 that "actual injury can include impairment of reputation," that Franklin Prescriptions should
 be compensated for "all harm it suffered," and that the jury could compensate for "the actual
 harm to the plaintiff's reputation." … The District Court accurately charged that the jury could
 award compensation based on harm to reputation alone.”
                                                ***
 Notably, a recent Pennsylvania Superior Court concluded that “presumed damages do indeed
 remain available upon a showing of actual malice.”Joseph v. Scranton Times, L.P., 89 A.3d

                                               11
    Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 23 of 37




 251, 272 (Pa. Super. Ct. 2014). Actual malice is when a statement is made “with knowledge
 that [the statement] was false or with reckless disregard of whether it was false or not.” Id. at
 261 (quoting Lewis v. Phila. Newspapers, Inc., 833 A.2d 185, 191 (Pa. Super. Ct. 2003)).
 Therefore, this Court is bound to conclude that Pennsylvania permits presumed damages in
 defamation per se claims when actual malice is pleaded and proven. Consistent with
 Restatement (Second) of Torts § 569, Pennsylvania case law holds that proof of special harm,
 i.e., monetary damages, is not a prerequisite to recovery in a defamation libel matter. See
 Pilchesky v. Gatelli, 12 A.3d 430 (Pa.Super. 2011); and Agriss, 483 A.2d at 472–74.

   Defendants’ claims are not credible. They are malicious and actionable given Plaintiff’s

corrective reporting about them was true (not defamatory), legally necessary, prescient— not

“payback.” Further, as Counsel knows none of Defendants “sources” she had identified have

appeared on H&H Report again –as they are not reputable (SAC§ 92-96, 118-120, 224-239).

   In addition, this Court may determine actual malice is already demonstrable given

Defendants’ February 10, 2015 Joint statement was removed, altered, and republished on

another one of Hagmann’s websites, twice since its initial publication (SAC §126-130).

  Weaver v. Lancaster Newspapers, Inc., 926 A.2d 899 (Pa. 2007) held that republication of a
  defamatory statement is relevant and admissible to prove the publisher’s state of mind
  concerning actual malice in regard to the initial publication. Moreover, in Weaver v
  Lanscaster, the Pennsylvania Supreme Court indicated that, in a defamation case in
  Pennsylvania, the most minimal evidence of actual malice will defeat a motion for summary
  judgment. The court held that evidence of Brownstein’s republication of the letter was
  relevant because Brownstein’s willingness to republish the defamatory statements, even
  after Weaver filed suit alleging that they were false, could possibly indicate that
  Brownstein’s original publication was made with disregard for the truth. (emphasis Plaintiff)

    See also Castellani v. Scranton Times (2015). In fact, none of Defendants’ infringing

content has been removed (nearly four years and counting), and remains available to the public

worldwide. When Counsel resubmitted Defendants’ Feb 10 2015 Joint Statement for

“convenience,” the original version, they failed to address the republished, altered versions.

(Rosen Decl § Ex B v. SAC § 126-130 Ex 19-21) Also, Defendants’ Feb 10 transcript is not fully

legible (Rosen Decl § Ex A). Plaintiff’s transcript exhibit is legible (SAC § Ex 18).

      Likewise, evidence of unexplained distortion or the absence of any factual basis to


                                                12
    Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 24 of 37




      support an accusation may be considered in determining whether the record is
      sufficient to support a finding of "actual malice". Stickney v. Chester County
      Communications, Ltd., 361 Pa.Super. 166, 522 A.2d 66 (1987). See also Frisk v.
      News Company, 361 Pa.Super. 536, 523 A.2d 347 (1986) (clear departures from
      acceptable journalistic procedures, including the lack of adequate prepublication
      investigation; the use of wholly speculative accusations and accusatory inferences;
      and the failure to utilize or employ effective editorial review, were sufficient to
      support finding of reckless disregard for the falsity of the information).

   Here again, it appears Plaintiff may already have crossed the actual malice threshold,

given Defendants stated in their Feb 10, 2015 Radio Broadcast and Joint Statement their

factual assertions were intentional and planned for a “lengthy period” of time with “the

counsel of” others. (SAC§ 132, 136, 153) While Counsel disingenuously tries to convince

this Court Defendants defamatory statements against the Plaintiff are “non-actionable” in

reality, they are and were premeditated, intentional, malicious false factual statements. Thus,

Defendants have negated their own arguments and purported defenses again. See also:

  Section 8550 of the Tort Claims Act, “willful misconduct” means “willful misconduct
  aforethought” and is synonymous with “intentional tort.” R.H.S., 936 A.2d at 1230 (citing
  Renk v. City of Pittsburgh, 537 Pa. 68, 641 A.2d 289 (1994); Kuzel v. Krause, 658 A.2d
  856 (Pa. Cmwlth. 1995)). Willful misconduct means the actor “desired to bring about the
  result that followed, or at least that he was aware that it was substantially certain to
  ensue.” Id. (citing Evans v. Phila. Transp. Co., 418 Pa. 567, 574, 212 A.2d 440, 443
  (1965)). “ … defendant made a false and defamatory statement with actual malice, Am.
  Future Sys., Inc. v. Better Bus. Bureau of E. Pennsylvania, 923 A.2d 389, 400 (Pa. 2007).

   Here, none of the Defendants’ statements can be construed as opinion or hyperbole. They can

be proven false. Courts have also held the issue of whether Defendants ‟expressions constitute

opinion is one for discovery.” See Mzamane v. Winfrey, 693 F.Supp.2d. 442 (E.D. Pa. 2010)

(interpreting Pennsylvania law); and Kurowski v. Burroughs, 994 A.2d 611 (Pa. Super. 2010).

   Moreover, a statement in the form of an opinion may be actionable if it “may reasonably be

understood to imply the existence of undisclosed defamatory facts justifying the opinion.” Veno

v. Meredith, 515 A.2d at 575 (citation omitted) (emphasis in original). Here, Defendants, echo-



                                                13
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 25 of 37




chambering each other, stated they had an additional “9,000 words” about the Plaintiff and Kirk

McLeod and were releasing “just enough …” (SAC §153 ), thus negating Def Motion again.

    Defaming and inciting violence against the Plaintiff was not done in the public’s interests.

At minimum, it was done for Defendants’ pecuniary interests. Plaintiff’s corrective reporting

(SAC §110, 112)(Plaintiff decl § ex 28-30), did, and does involve a matter of public concern, and

is newsworthy. The Defendants were not acting in self defense. They have no defense. See:

     American Future Sys. v. Better Business Bureau of Eastern Pa., 872 A.2d 1202, 1210-
     11 (Pa.Super. 2005). Accordingly, the Superior Court panel found no error in the trial
     court's jury charge. Cf. Unelko Corp. v. Rooney, 912 F.2d 1049, 1056 (9th Cir.1990)
     (finding that a statement concerning the effectiveness of a consumer product addressed
     a matter of public concern…)

Plaintiff is a Private Citizen and Was Not an All Purpose Public Figure

       In New York Times Co. v. Sullivan, the Supreme Court held that when the press

publishes a defamatory statement about a public official, the publication is protected by the

First Amendment unless the official proves that the press published the statement with actual

malice. 376 U.S. 254, 281 (1964). This rule applies not only to public officials but to any

public figure. Gertz v. Robert Welch, Inc., 418 U.S. 323, 342 (1974). Defendants are public

figures. Plaintiff arguably is not. She was assigned their false NSA targeting allegation, and she

corrected it as is proper, and lawful. Thus, Plaintiff was only a tangential participant in the

controversy. She is not a limited public figure. Should the Court, disagree, as demonstrated

above, she has already met the actual malice standard. Further, as a direct result of this

incident, a weaponized Internet, and for her safety, Plaintiff has not entered the public arena in

the mainstream or alternative media or actively sought publicity in this controversy. Thus, all

subsequent false, and intimidating statements fall under private figure status (SAC §343-359).

The majority of Plaintiff’s career has been offline working on other people’s projects (SAC §1,



                                                 14
             Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 26 of 37




       Plaintiff decl § ex -87-93).

                Plaintiff wants this matter tried in a Court of Law. This is in contrast to Defendants who

       seemingly live online (SAC § 344-346), and have been prejudicing this case in the court of

       public opinion. Unlike Defendants’ heavily trafficked websites, her website, is not a media

       outlet with contributor content, updated regularly, or a news aggregator. It is an author website.

       She does not promote her website. It garners little traffic. She sends out retraction notices and

       DMCA takedown requests, like others must do in an increasingly lawless, hostile Internet. Def

       Motion also attempts to create false equivalences between the parties which cannot exist. E.g.:

  i.        To compare Plaintiff with Defendants who manufacture bona fides and “evidence,” and
            echo chamber each other for years, with her, who does not, is obscene. (SAC § 232, 270)
 ii.        To compare Plaintiff, who represents herself, shines a light on potential funny business,
            corrects errors she unwittingly might’ve made on her own volition, who will not be
            complicit, with Defendants, who do not correct falsehoods, defame, bully, threaten, gaslight,
            incite people, and hire lawyers to try to give this known conduct a free pass is obscene.
iii.        To compare Plaintiff who did not defame or incite violence against Defendants (Def Motion
            § p.9, 10, 20, 21, 22) with Defendants, who do over and over again for years is obscene.
iv.         To compare Plaintiff who understands and adheres to the basic concept of “Thou shall not
            bear false witness” with Defendants who do not is obscene. (Def Motion p.1, 34)
 v.         To compare Plaintiff who does not pick the pockets of the elderly (or any age), with
            Defendants who do repeatedly for years is obscene. (See also: Plaintiff decl § ex 79-83)
vi.         To compare, private citizen, Plaintiff’s dusty, dormant author website which always had low
            traffic, she maintains, in part, because of this ongoing litigation, to Defendants (who
            removed two (2) websites from the Internet with relevant evidence) and their Circle of
            Trusts’ multiple websites, and platforms, who appear publicly virtually daily, where before,
            during and after these incidents as detailed in SAC, they reach millions of people and induce
            multimillion dollar interstate and international commerce of wares they sell, market and
            cross promote online, based upon their (non-hyperbolic) “news” is obscene. 11
 vii.        To compare Plaintiff who cannot and did not publish a precious metals “buy back”
             program (because she does not sell precious metals or any expensive wares and never has),

       11
         See: SAC § Exhibit 18 § line 390-395. Quayle claims he receives 300-400 emails daily from
       his audiences. Hagmann claims he has thousands of emails. See, Hagmann’s “America Take
       Note: Dr. Jerome Corsi is NOT Sucidal,” CFP, December 2, 2018,
       https://canadafreepress.com/article/america-take-note-dr.-jerome-corsi-is-not-suicidal.

                                                        15
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 27 of 37




     with Defendants who did and do after she substantiated this Action on February 5, 2018 is
     obscene. Def Motion is fallacious and knowing false. See:

     Am. Future Sys., Inc. v. Better Bus. Bureau of E. Pa., 923 A.2d 389, 395 (Pa. 2007)
     (additional citation omitted), citing, Gertz v. Robert Welch, Inc., 418 U.S. 323, 342 (1974)
     Gertz as follows. “We would not lightly assume that a citizen’s participation in
     community and professional affairs rendered him a public figure for all purposes. Absent
     clear evidence of general fame or notoriety in the community, and pervasive involvement
     in the affairs of society, an individual should not be deemed a public personality for all
     aspects of his life.” Id. at 14 - 15, quoting Gertz, supra at 352… Gertz v Welch, 418 U.S.
     at 344, 94 S.Ct. at 3009 (“Public officials and public figures usually enjoy significantly
     greater access to the channels of effective communication and hence have a more realistic
     opportunity to counteract false statements than private individuals normally enjoy.”).

       Plaintiff is horrified, appalled and deeply concerned by Defendants’ longstanding

conduct, and what they tried to co-opt her into and/or to be potentially complicit in. Others

have noticed too and are reporting on them (for e.g. SAC § Exhibit 31, Plaintiff decl § ex 3). 12

     In Planned Parenthood v. American Coalition of Life Activists, 290 F.3d 1058, 1079-82

(9th Cir. 2002) (the “Nuremburg Files” case), the Ninth Circuit held, in an en banc decision, that

threats and intimidation may be actionable without violating the First Amendment, and that there

is no freedom of association for the purpose of making such threats and intimidation. 13 See, also:

United States v. Rowlee II, 899 F.2d 1275, 1278 (2d Cir. 1990) ("It rarely has been suggested

that the constitutional freedom for speech …extends its immunity to speech or writing used as an

integral part of conduct in violation of a valid …statute”). 14 See, also: Sprague v. Philadelphia




12
   See also: Seth Abramson, “Proof of Collusion: How Trump Betrayed America,” Simon and
Schuster, November 2018, p. 208-214
13
   To guard against a “chilling effect,” the Court has the power to set guidelines for proof and
evidence and to issue jury instructions to mitigate any concerns over unnecessary
encroachment on free speech or association. See, Humanitarian Law Project v. United States
Dept. of Justice, 352 F.3d 382 (statute construed to have an element of mens rea to preserve
constitutionality). As this case is at the pleading stage, this need not be addressed, at this time.
14
   The standards for First Amendment protection are higher in a criminal case. This is a civil
case. It does not chill free speech, if anything; it would “chill” Defendants specific behavior.

                                                 16
        Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 28 of 37




 Newspapers, Inc. “Judge issues opinion affirming $34 million libel award.” 15

        Lastly, in McQueary v The Pennsylvania State University, Dkt: 2012-1804, (PA Comm

 2016), the “Judge added $5M to [whistleblower] Mike McQueary's $7M jury verdict against

 Penn State,” in part, for being defamed and misrepresented for doing what was right (Plaintiff

 decl § ex 51). Here too, Plaintiff blew the whistle on Defendants’ false allegations and their

 fraudulent “sources” beginning in 2014. Therefore, Def Motion should be denied in its entirety.

B. FRAUDULENT MISREPRESENTATION (COUNT 2) – (See also SAC § 172, 301)

      Def Motion (§ p. 14, 25, 26) claims Plaintiff’s counts are “couched” in defamation. Def

 Motion is wrong.” Excerpts from Hagmann’s book “Tactical Surveillance: The Investigator’s

 Bible,” also verifies this, and why Def Motion must be denied. Defendants, longtime friends,

 associates, like “brothers,” knew what they were doing, and have been doing, was wrong, but

 they did it and do it anyways. The longer this case goes, the worse it seems to be. (Plaintiff decl

 § ex 1-2). 16 (for e.g., SAC § 7, 23, 36-39, 42, 49, 118-120, 172, 224, 422-423)

      Under Pennsylvania law, the elements of fraud include: “(1) a representation; (2) material to
      the transaction; (3) made falsely, with knowledge of its falsity or recklessness as to whether it
      is true or false; (4) with the intent of misleading another to rely on the misrepresentation; (5)
      justifiable reliance on the misrepresentation; and (6) injury proximately caused by the reliance
      on the misrepresentation.” Gibbs v. Ernst, 647 A.2d 882, 889 (Pa.1994); Eigen v. Textron
      Lycoming Reciprocating Engine Div., 874 A.2d 1179, 1185 (Pa. Super. Ct. 2005) (applying the
      same standard to a fraudulent inducement claim). Although a party alleging fraudulent
      inducement must “point to a specific statement that caused a particular harm,” De Lage Landen
      Fin. Servs., Inc. v. Rasa Floors, LP, 792 F. Supp. 2d 812, 837 (E.D. Pa. 2011), “[a] statement

 15
     https://www.rcfp.org/browse-media-law-resources/news/judge-issues-opinion-affirming-34-
 million-libel-award; See also, The Ninth Circuit held in Obsidian Fin. Grp., LLC v. Cox, 812 F.
 Supp. 2d 1220, 1232–34 (D. Or. 2011), a December 25, 2010 blog post on
 bankruptcycorruption.com made “fairly specific allegations [that] a reasonable reader could
 understand . . . to imply a provable fact assertion. “The district judge therefore allowed that
 single defamation claim to proceed to a jury trial. The jury found in favor of Padrick and
 Obsidian, awarding the former $1.5 million and the latter $1 million…” (Emphasis Plaintiff)
 https://www.rcfp.org/browse-media-law-resources/news/judge-issues-opinion-affirming-34-
 million-libel-award
 16
    See also, Plaintiff’s Rejection Notice Dkt. No. 56-59 for further discussion.

                                                    17
         Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 29 of 37




      of present intention which is false when uttered may constitute a fraudulent misrepresentation
      of fact.” Mellon Bank Corp. v. First Union Real Estate Equity & Mortg. Investments, 951 F.2d
      1399, 1409 (3d Cir. 1991). In other words, “[a] representation of the maker’s own intention to
      do or not to do a particular thing is fraudulent if he does not have that intention.” Id. at 1410.

      Def Motion reminds the Plaintiff of the fairy tale “The Emperor Has No Clothes.” SAC also

 describes Hagmann’s failure to follow through with his representations. Petruska v. Gannon

 Univ., 462 F.3d 294, 310 (3d Cir. 2006) (quoting Martin v. Lancaster Battery Co., 606 A.2d

 444, 448 (Pa. 1992)). 17 (SAC § 36, 39, 40-42, 253, 263, 326-327)

C. NEGLIGENT MISREPRESENTATION (COUNT 3) (See also SAC § 436) 18

       Pennsylvania has adopted the Restatement (Second) of Torts § 552 governing negligent
       misrepresentation. See Gibbs v. Ernst, 538 Pa. 193, 647 A.2d 882, 890 (1994) (discussing
       and adopting § 552). That section provides that liability exists for negligent
       misrepresentation where: (1) the defendant, in the course of his business or in a
       transaction in which he has a pecuniary interest, supplied false information with respect
       to that transaction or business; (2) the plaintiff justifiably relied on the false information
       in making a decision; and (3) the defendant was negligent in failing to exercise the
       reasonable care necessary in providing the information, that is, he either knew or should
       have known the truth or falsity of his representation. Pennsylvania courts have
       determined that a lack of privity is not necessarily fatal to a party’s negligent
       misrepresentation claim where it is shown that the defendant knew or should have known
       that a non-client may rely on his representations. See Bilt–Rite Contractors v.
       Architectural Studio, 581 Pa. 454, 866 A.2d 270, 285 (2005) (“[T]here is no requirement
       of privity in order to recover under § 552.”). Negligent misrepresentation can be
       distinguished from intentional misrepresentation in that, to find liability for the former,
       the defendant need not necessarily have known that his words, when spoken, were
       untrue; it is sufficient to find liability that the defendant “failed to make reasonable
       investigation of the truth of those words.” Gibbs, 647 A.2d at 890. Importantly, “[a]
       negligent misrepresentation claim requires an actual misrepresentation as opposed to
       assumptions on the part of the recipient.” Partners Coffee [Co., LLC v. Oceana Servs. &
       Prods. Co], 700 F. Supp. 2d at [720,] 734 [(W.D. Pa. 2010)] (citing Bortz v. Noon, 556
       Pa. 489, 729 A.2d 555, 561 (1999)). State College Area Sch. Dist. v. Royal Bank of
       Canada, 825 F. Supp. 2d 573, 584 (M.D. Pa. 2011) (some citations omitted).



 17
    Note: Since Plaintiff filed this Action other journalists have been targeted for fraud. See,
 “Fake News Story About Chuck Schumer Implodes After Pro-Trump Conspiracy Theorists
 Claim Source Went Dark,” Newsweek, December 13, 2017, “We believe the individual
 responsible for forging the document should be prosecuted to the fullest extent of the law to
 prevent other malicious actors from doing the same.” Yes. So does the Plaintiff.
 18
    See also, FTC v. World Patent Marketing, Inc. et al, SDFL, 1:2017-cv-20848

                                                     18
        Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 30 of 37




       Pennsylvania’s intermediate appellate court has expanded the scope of liability for negligent

 misrepresentation to include a class of potential defendants far beyond those expressly

 exposed under a prior ruling. The September 27, 2017, decision by the Pennsylvania Superior

 Court in Fulton Bank, N.A. v. Sandquist, Pa. Superior Court No. 2306 EDA 2016,

 emphatically rejects the notion that the liability recognized by the Pennsylvania Supreme

 Court in Bilt-Rite Contractors, Inc. v. The Architectural Studio, 581 Pa. 454, 866 A. 2d 266

 (Pa. 2005), is limited to the facts of that case.

       The trial court in Fulton Bank held that Bilt-Rite applied only to architects and design
       professionals in their interactions with contractors, and dismissed the bank’s claim.
       However, the Superior Court disagreed. Determining that the “such as an architect or
       design professional” language in the Bilt-Rite decision was intended to be illustrative
       rather than restrictive, the court concluded that “Bilt-Rite can be applied to other
       factual scenarios where a party is providing professional information that is
       designed to be relied upon by a third party,” Fulton Bank, 2306 EDA 2016 at p. 7.

 As such, Plaintiff’s pleadings are sufficient.

D.    INTENTIONAL AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS (COUNT 4)

      According to the Restatement (Second) of Torts, “[o]ne who by extreme and outrageous

 conduct intentionally or recklessly causes severe emotional distress to another is subject to

 liability for such emotional distress, and if bodily harm to the other results from it, for such

 bodily harm.” 19 Plaintiff, with existing back problems, alleged she suffered physical harm due to

 Defendants’ outrageous and tortious conduct (SAC § 459), and provided competent medical

 evidence. Reedy v. Evanson, 615 F.3d 24 197, 231 (3d Cir. 2010) (citation omitted). (See

 Declaration of Dr. Sharif).Thus, Plaintiff’s pleadings are sufficient. Further, the Third Circuit

 has allowed recovery for IIED. Williams v. Guzzardi, 875 F.2d 46 (3d Cir. 1989).

             The Supreme Court of Pennsylvania has held that in order to sustain a claim for
             intentional infliction of emotional distress, a plaintiff must allege that the

 19
      Restatement (Second) Of Torts § 46(1) (1965)

                                                     19
         Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 31 of 37




             defendant "has acted with intent which is tortious or even criminal, 20 or that he had
             intended to inflict emotional distress, or even that his conduct has been
             characterized by `malice,' or a degree of aggravation that would entitle the plaintiff
             to punitive damages for another tort." Hoy v. Angelone, 720 A.2d 745 (Pa. 1998).

       Def Motion also fails as it is well-settled a defendant’s reasonable pursuit of their legal rights

 cannot constitute extreme and outrageous conduct for purposes of establishing IIED.

           Clark v. Caln Twp., No. 09-1551, 1990 WL 99123, at *5 (E.D. Pa. July 11, 1990)
           (“When an individual does no more than insist on his legal rights in a permissible
           way, he will not be held liable for intentional infliction of emotional distress, even
           though he is aware that such insistence will cause emotional distress.”)

       Here, it was not in Defendants’ legal right, in part, to defame, threaten, bully and incite

 violence against the Plaintiff (for years), instead of retracting and apologizing, when she would

 not be complicit in their tortious online schemes, to irreparably harm her for the rest of her life

 and harm her future thirty + years of earnings potential (Plaintiff was 46-years old in 2015).

E. EQUITABLE ESTOPPELS (COUNT 5) (See for e.g., SAC § 474-479)

      Plaintiff sufficiently pleaded Equitable Estoppels. See generally, Price v. Chevrolet Motor Div.

of General Motors Corp., 2000 PA Super 410, 765 A.2d 800, 43 U.C.C. Rep. Serv. 2d 593 (2000).

Further, the Pennsylvania Supreme Court has reaffirmed and applied the doctrine of estoppel by

deed in the case of Shedden v. Anadarko E. & P. Co., L.P, 136 A.3d 485 (Pa. 2016) and

distinguished it from the doctrine of equitable estoppel. Thus, the Plaintiff’s pleading have been

sufficiently pled. See also: Novelty Knitting Mills, Inc. v. Siskind, 500 Pa. 432, 436, 457 A.2d 502,

503-04 (1983). (internal citations omitted).

 F.        CIVIL CONSPIRACY AND AIDING AND ABETTING (COUNT 6 &7)

           This lawsuit was filed because of Defendants persistent, longstanding illegality against

 the Plaintiff. Thus, the count of civil conspiracy and aiding and abetting are applicable to both
 20
   See also: “Former Fox News commentator sentenced to prison for faking CIA ties,” Reuters,
 July 15, 2016. FTC has won lawsuits against purveyors of “fake news” and “hoax news,” See:
 FTC v Kevin Trudeau et al (2016) Case: 15-3472; FTC v Clickbooth.com et al, No.1:2012cv09087

                                                     20
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 32 of 37




Defendants as clearly evidenced by their Feb 10, 2015 Joint Statement and Joint Radio

Broadcast(s) ongoing intimidation and false statements concerning her and fundraising.

       Contrary to Def Motion’s purported innocence of Quayle, Quayle was a part of

Hagmann’s original false allegation and then held a fundraiser (SAC§ Ex. 1, 6). Still, Plaintiff

gave him the benefit of the doubt, then Quayle, injected himself in this matter when he tried to

bully the Plaintiff to cover up for Hagmann to maintain their Circle of Trust’s multi-million

dollar online enterprise. In his apparent zeal, Quayle handed her more evidence their NSA

allegation was false prompting her to write follow up articles as is proper.

    “Civil conspiracy occurs when two or more persons combine or agree intending to commit
    an unlawful act or do an otherwise lawful act by unlawful means.” Weaver v. Franklin
    County, 918 A.2d 194, 202 (Pa.Cmwlth. 2007). (citing Grose v. P&G Paper Prods., 866
    A.2d 437 (Pa. Super. 2005); see also “… an overt act done in pursuance of the common
    purpose …” Phillips v. Selig, 959 A.2d 420, 437 (Pa. Super. Ct. 2008). (Plaintiff emphasis).

       The Plaintiff’s pleadings meet the Rosenblum v. Rosenblum, 320 Pa. 103, 108-09, 181 A.

583, 585 (1935) test. Instead of retracting and apologizing (not just to the Plaintiff, but to their

audiences), Defendants’ acted solely with the purpose to injure Plaintiff. SAC identifies the

“who,” the “what,” the “how,” and the “when,” and the “where” of Defendants’ tortious conduct,

and includes dates, times and locations. Thus, SAC avoids the extremes of ‘bare bones’ or

‘implausibility.’ Twombly, 2005 U.S. App. LEXIS at *27-34. Further, see:

  Hemispherx Biopharma. Inc. v. Asensio, July Term 2000, No. 3970, 2002 Phila. Ct. Com.
  Pl. LEXIS 72 (C.C.P. Phila. Feb. 14, 2001) (Sheppard, J.) Here, “the Court denied a
  preliminary objection where the plaintiff had alleged a conspiracy between the named
  defendant and several John Doe defendants”. “The Court upheld the sufficiency of a claim
  for civil conspiracy where only one of the parties to the conspiracy was identified in the
  pleadings. The Court concluded that provided the identity of the “John Doe” defendants
  could either be easily ascertained or discovered after the initial filing, the pleading was
  sufficient…” Further, in part, in Acme Markets, Inc. v. Dunkirk Ice Cream Co., Feb. Term
  2000, No. 1559, 2000 Phila. Ct. Com. Pl. LEXIS 49 (C.C.P. Phila. Sept. 18, 2000)
  (Herron, J.) (“the Court required an amended complaint to be filed where substantial
  questions existed as to the identity of the parties to the alleged conspiracy and the degree
  of knowledge possessed by one of the defendants…”)…


                                                  21
       Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 33 of 37



                                                    ***
     See: Malewicz v. Michael Baker Corp., December Term 2002, No. 1741, 2003 Phila. Ct.
     Com. Pl. LEXIS 49 (C.C.P. Phila. Aug. 6, 2003) (Jones, J.) Here, “the Court denied
     preliminary objections to the conspiracy count of the complaint finding that a letter and a
     lawsuit were the combined action of the defendants and thus stated a claim for
     conspiracy”. See also: Koch v. First Union Corp., May Term 2001, No. 0549, 2002 Phila.
     Ct. Com. Pl. LEXIS 82, (C.C.P. Phila. Jan. 10, 2002) (Herron, J.) “The Court held that
     malice and intent in a claim for civil conspiracy can be generally inferred for pleading
     purposes;” Miller v. Santilli, July Term 2006, No. 1225, 2007 Phila. Ct. Com. Pl. LEXIS
     252 (C.C.P. Phila. Sept. 20, 2007) (Bernstein, J.) “The Court held that a sufficient
     allegation of aiding and abetting fraud necessarily results in a sufficient pleading of civil
     conspiracy. Rather than separately considering the conspiracy claim, however, the Court
     stated that – for pleading purposes – aiding and abetting and conspiracy were one and the
     same and there was no need for any further inquiry. The Court adopted the definition from
     Thompson Coal Co. v. Pike Coal Co., which provides that a plaintiff must show that “two
     or more persons combined or agreed with intent to do an unlawful act or to do an
     otherwise lawful act by unlawful means.” The ‘plausibly suggesting’ threshold for a
     conspiracy complaint remains considerably less than the ‘tends to rule out the possibility’
     standard for summary judgment.”). And Phillips v. County of Allegheny, 515 F.3d 224,
     2e4 (3d Cir.2008)(quoting Twombly, 550 U.S. at 556).

         In keeping with those principles, it is reasonable to assume more defendants will

be named. As Firstrust Bank v. DiDio, March Term 2005, No. 200, 2005 Phila. Ct. Com. Pl.

LEXIS 376 (C.C.P. Phila. July 29, 2005) (Jones, J.) reminds the Court and noted that because the

complaint alleged that the defendants worked together and/or with others to commit fraud,

[negligent misrepresentation] … the Court found that the claim of civil conspiracy was

sufficiently pled, relying on the decision in Strickland v. Univ. of Scranton. 21

        While this is a civil case, it is noteworthy that the United States Supreme Court has held

that punishing a criminal conspiracy does not violate the Free Speech Clause. This is because

conspiracies are “intended to induce or commence illegal activities.” United States v. Williams,

553 U.S. 285, 298 (2008).

        Defendants speak out of both sides of their mouths. It is tedious and revealing. One

minute, they claimed the Plaintiff was guilty of “betrayal,” as if she had been a part of their
21
  700 A. 2d 979, 987-88 (Pa. Super. 1997). See also: Restatement (Second) of Torts §876
(1979); and Pinkerton v. United States, 328 U.S. 640, 646-647 1946

                                                  22
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 34 of 37




conspiracy (Circle of Trust) (SAC § 104, 174-177, 196, 205, 208); the next minute, in Def

Motion, they claim their premeditated, intentional false statements of facts are “hyperbole.”

      The truth is simple. Defendants, and others in their Circle of Trust, like Wayne Willott,

who actively pursues other journalists and individuals who publish online to feed disinformation

to, failed to enlist her into their odious Circle of Trust (See Plaintiff decl § ex 84). Defendants

need this Court to ignore the underlying evidence. Their history of making false and fear-based

destabilizing allegations on the Internet as “news,” which as of this filing has not abated.

   G. UNJUST ENRICHMENT (COUNT 8) (SAC § 49-53, 72, 117, 323, 356).

   [R]estitution for unjust enrichment is not predicated on a promise, but on the restoration
   of an unfair gain. The doctrine of promissory estoppel can sometimes be used to enforce a
   promise that induced justifiable reliance even where there is not consideration. Similarly,
   the concept of unjust enrichment serves the purpose of allowing for the enforcement of
   obligations that may not qualify as contractual. Myers-Macomber Engineers v. M.L.W.
   Construction Corp., 271 Pa.Super. 484, 414 A.2d 357 (1979).
In addition:

    To sustain a claim of unjust enrichment, a claimant must show that the party
    against whom recovery is sought either wrongfully secured or passively received a
    benefit that it would be unconscionable for her to retain. In order to recover, there
    must be both (1) an enrichment, and (2) an injustice resulting if recovery for the
    enrichment is denied. A showing of knowledge or wrongful intent on the part of
    the benefited party is not necessary in order to show unjust enrichment. Rather, the
    focus is on the resultant unjust enrichment, not on the party’s intention.

 Torchia ex rel. Torchia v. Torchia, 499 A.2d 581, 582-83 (Pa. Super. 1985) (internal
 citations and punctuation omitted) (emphasis added).

    Here, the Plaintiff has met the elements. She has also alleged there was a “benefit conferred

on Defendants” by Plaintiff. Defendants began unjustly enriching themselves and others (DOES

1-20) in their Circle of Trust (passively and intentionally), in June 2013, at her expense, which

would be unconscionable for them to retain. They have for over 5 years now. See,

     Com. ex. rel. Pappert v. TAP Pharm. Prods., Inc., 885 A.2d 1127 (Pa. Commw. 2005).
     “The polestar of the unjust enrichment inquiry is whether the defendant has been
     unjustly enriched; the intent of the parties is irrelevant.” Limbach v. City of

                                                  23
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 35 of 37




     Philadelphia, 905 A.2d 567, 577 (Pa. Commw. 2006). (Plaintiff decl § ex. XY) See also,
     Sevast v. Kakouras, 915 A.2d 1147, 1153 (Pa. 2007).

H. FALSE LIGHT (COUNT 9) (FOR, E.G. SAC § 190, 193, 199)

       Plaintiff has shown Defendants with knowledge or in reckless disregard of the falsity

published highly offensive, false statements concerning her, purposely creating a false

impression. Thus, Plaintiff’s pleadings have sufficiently met the elements of False Light.

         [U]nlike defamation, “false light invasion of privacy offers redress not merely for
         the publication of matters that are provably false, but also for those that, although
         true, are selectively publicized in a manner creating a false impression.
         Krajewski v. Gusoff, 53 A.3d 793 (Pa. Super. Ct. 2012).
 See: Santillo v. Reed, 634 A.2d 264 (Pa. Super. 1993) citing, Neish v. Beaver Newspapers,
 Inc., 581 A.2d 619, 624 (Pa. Super. 1990), alloc. den., 593 A.2d 421 (Pa. 1991).” See also:
 Pennsylvania Courts have relied upon the Restatement (Second) of Torts § 652E for
 distinguishing a false light claim from a defamation claim. See Comment “b” and “c.”

                                          CONCLUSION

       When Plaintiff filed this Action on November 9, 2015, Counsel was not counsel for

individuals disseminating Pizzagate (one who manufactured “evidence” again), (SAC § Exhibit

1-2, 31-34) and affected a Presidential Election, but now they are. Plaintiff blew the whistle.

Thereby, the importance of the issues at stake in this litigation are far greater than in other civil

lawsuits which typically affect the parties’ private interests. Defendants, Does 1-20, and

witnesses in this action, are also a part of the Russia probes and inquires and lawsuits into the

alternative media (for e.g. Sandy Hook families v, Alex Jones). Thus, it is unsurprising that

Defendants et al, publicly call the Russia probes a “witch hunt;” want Special Prosecutor Robert

Mueller fired, and continue to defame the Plaintiff and publicly attack this lawsuit. Plaintiff’s

correction articles, written in distress, (and could use a copy edit), were, and are, prescient. As

the Court may see Defendants can effortlessly tell 2-4 falsities per statement.

       . Defendants fail to meet their burden for dismissal. Thus, Plaintiff should be afforded the


                                                  24
     Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 36 of 37




right to further develop her claims in discovery. Plaintiff’s pleadings have not only met, but,

exceeded the pleadings threshold, particularly as no discovery has occurred, and she has

established standing. Thereby, it would be premature to dismiss any causes of action.

       Plaintiff has submitted evidence of her career experience in the public domain (SAC§ 1,

Plaintiff decl § ex -87-93). As a ghostwriter, she is bound by confidentiality issues, and requests

she be permitted to file redacted documentation under seal to show her prior earnings capacity,

and the loss of income to her future earnings (for the next (30) thirty + years), as a result of

Defendants and their co-conspirators’ long standing and ongoing tortious conduct against her.

        For the reasons set forth herein and in SAC, Stephen Quayle’s Motion should be denied

and the Continuing Violations Doctrine, as a Count (not as a doctrine) made in pro se error

should be stricken. Plaintiff respectfully requests with urgency that the Court will grant her a

permanent injunction against Defendants —as SAC’s length verifies is necessary, and the

dangers are real with Defendants like this in a weaponized Internet. More people are acting upon

other conspiracies Defendants are disseminating, as “news,” and falsely conflating the Plaintiff

with. (See, TOC § Other Authorities and SAC§ 359-361, 363)

       If the Court finds Plaintiff’s pleadings deficient, she requests an opportunity to replead

to remedy those issues, if any, by additional amendments and/or limited discovery on those

issues to more fully present evidence.

       Plaintiff declares under penalty of perjury under the laws of the United States, and

pursuant to the laws of the State of Pennsylvania that the foregoing is true and correct.

Dated: December 31, 2018               Respectfully submitted by:

                                        /s/ Marinka Peschmann
cc: Counsel of record via ECF          Marinka Peschmann, Plaintiff pro se, P.O. Box 45094
    Bruce S. Rosen (for Quayle)        Port Credit, Mississauga, Ontario L5G 4S7, Canada
    Michael A. Agresti (Hagmann)       646-929-4132, (email) marinkapm@aol.com


                                                  25
    Case 1:17-cv-00259-SPB-RAL Document 111 Filed 12/31/18 Page 37 of 37




                                CERTIFICATE OF SERVICE



   I hereby certify that on December 31, 2018 copies of the foregoing Opposition to Defendants

Motion to Dismiss were filed in the Western District of Pennsylvania and served via ECF to the

following counsel parties of record:

Representing Defendant Stephen Quayle

Bruce Steven Rosen
McCusker, Anselmi, Rosen, Carvelli, P.C.
805 Third Avenue, 12th Floor
New York, NY 10022
Email: brosen@marc-law.com

Representing Defendant Douglas Hagmann

Michael A. Agresti
Marsh Spaeder Baur Spaeder & Schaaf, LLP
300 State Street, Suite 300
Erie, PA 16507
MAgresti@marshlaw.com


                                                     /s/ Marinka Peschmann
                                                   Marinka Peschmann, Plaintiff pro se,
                                                   P.O. Box 45094 Port Credit
                                                   Mississauga, Ontario, L5G 4S7, Canada
                                                   Telephone: 646-929-4132
                                                   Email: marinkapm@aol.com




                                              26
